DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step” or “unit”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit”   or “element” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit that receives…”, “movement unit that moves …”, “imaging unit that performs…” , “ control unit that (a) acquires…”, “ communication unit receives…” in claim 1,  “storage unit that stores…” in claim 3,  “control unit determines…” in claim 7,  “transmission unit that transmits…” in claim 9, “ movement unit controls….” in claim 10, “movement unit moves….”in claim 11,  “ communication unit that receives…”, “ movement unit that moves…” , “imaging unit that performs…” , “ control unit that (a) acquires…” in claim 12.

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2,4, 5,6 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 1.
Allowable Subject Matter

Claims 1-7, 9-14 are allowed.
      The following is a statement of reasons for the indication of allowable subject matter:
       Regarding claim 1, prior art on record Svendsen  ( US Patent. No.: US 10,880,465 B1) discloses an imaging apparatus (Col 15, lines 50; drone device 40) comprising:
         a communication unit (Col 15, lines 50-65; communication module 43) that receives first information including information on a shooting position of an external apparatus (Col 19, lines 10-65; user device 20 ;  a user device 20 will take an image comprising factors-of-interest and send it to the server device 60. Based on the received image, the server device 60 will isolate the factors-of-interest and send them to the drone device 40; wherein factors-of-interest include geographical information identifying a geographical area, for example, the boundaries of an event. This information may be used by the drone for positioning purposes);
           a movement unit (Col 15, lines 50 ; Col 18, lines 40-65; wherein a drone device is able to fly/move and it has a control system 41. A user device 0 may control a drone device 40 directly and send control instructions 150 to the drone device 40 through the server device; instruct drone device to move to a specified location) that moves the imaging apparatus to a position at which a bird’s eye view of subjects is made possible (Figs. 9-13; wherein drone is flying above objects; therefore, the images it takes would be from bird’s eye view);
       an imaging unit (Col 15, lines 55-65; capture module 45 handles the capture and storage of images at the drone device 40) that performs shooting at the position at which the bird’s eye view of the subject is made possible; and
      a control unit ( Col 15, lines 50 ; control system 41) that (a) acquires second information on the subjects from an image that is shot at the position at which the bird’s eye view of the subject is made possible (  Col 23, lines 40-65; Col 24, lines 1-30; user devices 20 provide factors-of-interest information and remuneration policy information; wherein the factors-of-interest include subject faces, geographic locations, timing information , subject identifiers, etc. The drone device 40 attempts to maximize a financial outcome of operating the drone by capturing a group of images that are likely to generate the most financial outcome of operating the drone by capturing a group of images. User device sends first factor-of-interest information and sends remuneration policy information to the service device . Aggregate factor-of-interest information and corresponding capture priorities are sent to the drone device 40 ) , (b) determines priority for shooting each of the subjects based on the first information and the second information (  Col 23, lines 40-65; Col 24, lines 1-30; Each user account 530-1:4 is given points to allocate among the subject faces 171-1:6 based on the number of remuneration policies 181-187 the user account has agreed to. The points 680 allocated to user account A is 4, user account B is 2, user account C is 1 and user account D is 3 as computed in FIG. 6B 670:1-4. The user of the user account 530-1:4 is then enabled to spread those points 680 across 6 subject faces 171-1:6. A score is determined 560-1:6 for each subject face by summing the number of points 680 each user assigned to the subject face 171-1:6. The result of the computation shows that subject face B has the highest score of 4, followed by subject face C with a score of 3, subject face A is 2, subject face E is 1, followed sub subject faces D & F with a score of 0. The capture priority for a subject face 171-1:6 is then determined by sorting the subject faces 171-1:6 according to their scores 560-1:6. The drone device is thus instructed to prioritize capturing the subject faces 171-1:6 based on their rank in the sort. The server device determines 410 capture priorities based on remuneration policy; also since factor-of-interest in formation is also sent in order to know the capture position; the priority is determined based on the location data as well) , and (c) controls the movement unit and the imaging unit based on the determined priority (  Col 24; lines 30-40; the drone device is thus instructed to prioritize capturing the subject faces based on their ran in the sort) .
	However, none of the prior art discloses  “wherein the communication unit receives position information on the external apparatus, and the control unit determines priority for shooting each of the subjects based on distances between the external apparatus and the subjects” in combination with other limitation in the claim. 
	Claims 2,3,4,5,6,7,9,10,11 are allowed as being dependent from claim 1.
         Regarding claim 12, prior art on record Svendsen ( US Patent. No.: US 10,880,465 B1) discloses an imaging apparatus (Col 15, lines 50; drone device 40) comprising:
         a communication unit (Col 15, lines 50-65; communication module 43) that receives first information including information on a shooting position of an external apparatus (Col 19, lines 10-65; user device 20 ;  a user device 20 will take an image comprising factors-of-interest and send it to the server device 60. Based on the received image, the server device 60 will isolate the factors-of-interest and send them to the drone device 40; wherein factors-of-interest include geographical information identifying a geographical area, for example, the boundaries of an event. This information may be used by the drone for positioning purposes);
           a movement unit (Col 15, lines 50 ; Col 18, lines 40-65; wherein a drone device is able to fly/move and it has a control system 41. A user device 0 may control a drone device 40 directly and send control instructions 150 to the drone device 40 through the server device; instruct drone device to move to a specified location) that moves the imaging apparatus to a position at which a bird’s eye view of subjects is made possible (Figs. 9-13; wherein drone is flying above objects; therefore, the images it takes would be from bird’s eye view);
       an imaging unit (Col 15, lines 55-65; capture module 45 handles the capture and storage of images at the drone device 40) that performs shooting at the position at which the bird’s eye view of the subject is made possible; and
      a control unit ( Col 15, lines 50 ; control system 41) that (a) acquires second information on the subjects from an image that is shot at the position at which the bird’s eye view of the subject is made possible (  Col 23, lines 40-65; Col 24, lines 1-30; user devices 20 provide factors-of-interest information and remuneration policy information; wherein the factors-of-interest include subject faces, geographic locations, timing information , subject identifiers, etc. The drone device 40 attempts to maximize a financial outcome of operating the drone by capturing a group of images that are likely to generate the most financial outcome of operating the drone by capturing a group of images. User device sends first factor-of-interest information and sends remuneration policy information to the service device . Aggregate factor-of-interest information and corresponding capture priorities are sent to the drone device 40 ) , (b) determines priority for shooting each of the subjects based on the first information and the second information (  Col 23, lines 40-65; Col 24, lines 1-30; Each user account 530-1:4 is given points to allocate among the subject faces 171-1:6 based on the number of remuneration policies 181-187 the user account has agreed to. The points 680 allocated to user account A is 4, user account B is 2, user account C is 1 and user account D is 3 as computed in FIG. 6B 670:1-4. The user of the user account 530-1:4 is then enabled to spread those points 680 across 6 subject faces 171-1:6. A score is determined 560-1:6 for each subject face by summing the number of points 680 each user assigned to the subject face 171-1:6. The result of the computation shows that subject face B has the highest score of 4, followed by subject face C with a score of 3, subject face A is 2, subject face E is 1, followed sub subject faces D & F with a score of 0. The capture priority for a subject face 171-1:6 is then determined by sorting the subject faces 171-1:6 according to their scores 560-1:6. The drone device is thus instructed to prioritize capturing the subject faces 171-1:6 based on their rank in the sort. The server device determines 410 capture priorities based on remuneration policy; also since factor-of-interest in formation is also sent in order to know the capture position; the priority is determined based on the location data as well) , and (c) controls the movement unit and the imaging unit based on the determined priority (  Col 24; lines 30-40; the drone device is thus instructed to prioritize capturing the subject faces based on their ran in the sort) .
	However, none of the prior art discloses “wherein the control unit sets priority of a first subject to highest, in a case where an image of the first subject shot by the external apparatus does not satisfy a predetermined reference and the external apparatus starts shooting a second subject different from the first subject” in combination with other limitation in its base claim. 
         Regarding claim 13, the subject matter disclosed claim 13 is similar to the subject matter disclosed in claim 1; therefore, claim 13 is allowed for the same reasons as set forth in claim 1.
          Regarding claim 14, the subject matter disclosed claim 14 is similar to the subject matter disclosed in claim 1; therefore, claim 14 is allowed for the same reasons as set forth in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696